In an action to recover damages for personal injuries, and for medical expenses and loss of services, the appeal is from so much of an order as denied appellant’s motion to dismiss the complaint for lack of prosecution, without prejudice to renewal should respondents fail, inter alla, to move with respect to an examination on or before a certain date. Appeal dismissed, without costs. The order is not appealable. (Belfi v. International Commercial Corp., 277 App. Div. 787; Kalmanash v. Weinstein, 271 App. Div. 788; Weinrib v. American Binder Co., 270 App. Div. 914.) Wenzel, Acting P. J., Ughetta, Hallinan and Kleinfeld, JJ., concur; Murphy, J., deceased.